—Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered January 21, 1997, convicting her of forgery in the second degree, criminal possession of a forged instrument in the second degree, and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish her guilt of forgery in the second degree and criminal possession of a forged instrument in the second degree is unpreserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
The admission into evidence of photocopies of the forged instruments was not error as the People sufficiently established that the originals were missing, that a diligent search was made to recover the lost items, and that the copies were duplicates of the originals (see, Schozer v William Penn Life Ins. Co., 84 NY2d 639). Mangano, P. J., Thompson, Santucci and McGinity, JJ., concur.